April 17, 1906. The opinion of the Court was delivered by
This appeal involves the constitutionality of the act approved December 22, 1892, 21 Stat., 360, exempting a designated portion of Williamsburg County from the operation of the general stock law from the 15th day of December each year to the 15th day of April of the following year. The plaintiff and defendant are residents near the center of the exempted territory. The defendant in February, 1905, seized and impounded two cows of the plaintiff found upon his land, and, after notice, was proceeding to have the cattle advertised and sold by a magistrate, when the plaintiff brought this action in claim and delivery before magistrate W.P. Baldwin. The defendant sought to justify his seizure of the cattle on the ground that the exemption from the general stock law was unconstitutional.
The magistrate sustained the act and found judgment against defendant, and this judgment on appeal was affirmed by the Circuit Court, Judge Klugh, from which defendant appeals, alleging the unconstitutionality of the act in the particulars which we now consider.
1. Sec. 12, art. I., of the Constitution of 1868, has no application, as that provision expressly relates to personal rights, which are not involved in this contention.
2. It is contended that the act violates art. I., sec. 5, of the State Constitution, and the fourteenth amendment of the Federal Constitution, by denying the equal protection of law, in that (1) it imposes upon citizens in said exempt section the burden of fencing the cultivated lands when the same is not required of other citizens of Williamsburg County; (2) in compelling citizens along the *Page 209 
Williamsburg County, (2) in compelling citizens along the boundary line to pay the penalty if their stock should wander across the boundary line.
The statute in question merely exempts the designated territory from the operation of the general stock law for the time specified and does not undertake to legislate in any other respect. If it be competent for the legislature to prescribe police regulations for a particular locality, any inconvenience which results to those living near the boundary line because of their proximity thereto must be borne as the natural consequence of the valid legislation. The case ofGoodale v. Sowell, 62 S.C. 524, 40 S.E., 970, shows that it was not unconstitutional for the legislature in 1892 to enact a statute exempting certain portions of a county from the operation of the general stock law. The statute applies equally to all within the exempted territory. The equality clauses of the State and Federal Constitution are not violated when all within a designated and reasonable classification are treated alike. State v. Berlin, 21 S.C. 296; Utsey v.Hiott, 30 S.C. 365, 9 S.E., 338; Simmons v. TelegraphCo., 63 S.C. 430, 41 S.E., 521; Johnson v. Spartan Mills, 68 S.C. 356, 47 S.E., 695.
3. It is further contended that the statute violates art. I., sec. 23, of the Constitution of 1868, and art. I., sec. 17, of the Constitution of 1895, in that it takes private property for private and public use without the consent of the owner and without compensation. This question is concluded against appellant by the case of Goodale v. Sowell, 62 S.C. 516,40 S.E., 970.
4. The remaining exceptions assign as objections to the statute, (1) that the lines of the designated territory are not clearly defined, (2) that the statute contains no adequate and effective means of carrying out its provision, (3) the consequences of the act are against common right and reason. The policy, wisdom, expediency and adequacy of a statute are legislative questions. The Courts cannot declare a statute void unless it manifestly violates *Page 210 
some constitutional principle. Seegers v. Seaboard Air Line, 73 S.C. 74.
The exceptions are overruled, and the judgment of the Circuit Court is affirmed.